FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JESUS ALBERTO ESTRADA-                            No. 08-71425
 DOMINGUEZ,
                                                   Agency No. A078-039-921
                Petitioner,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Jesus Alberto Estrada-Dominguez, a native and citizen of Mexico, petitions

pro se for review of a Board of Immigration Appeals order denying his motion to

reopen or reconsider removal proceedings. We review for abuse of discretion.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). We dismiss in part and deny

in part the petition for review.

       We lack jurisdiction to review the Board’s denial of Estrada-Dominguez’s

motion to reopen his application for cancellation of removal, to the extent it

introduced further evidence of hardship to his United States citizen children and

his lawful permanent resident mother already considered by the IJ. See Fernandez

v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (explaining that § 1252(a)(2)(B)(i)

bars jurisdiction when question presented in motion to reopen is essentially the

same hardship ground originally decided).

       The Board did not abuse its discretion in concluding that new evidence

regarding Estrada-Dominguez’s children was insufficient to warrant reopening.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (recognizing that Board’s

denial of motion to reopen shall be reversed only if “arbitary, irrational or contrary

to law”).

       The Board did not abuse its discretion in denying Estrada-Dominguez’s

motion to reopen to apply for asylum, withholding of removal or relief under the

Convention Against Torture, because Estrada-Dominguez’s motion was not

accompanied by the “appropriate application for relief” required by 8 C.F.R.

§ 1003.2(c)(1).


MVD/Inventory                              2                                     08-71425
       PETITION FOR REVIEW DISMISSED in part, DENIED in part.




MVD/Inventory                    3                          08-71425